Citation Nr: 1139122	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-37 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served in the National Guard from October 1960 to October 1969 and from July 1975 to July 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In March 2010, the Board remanded the above-captioned claim for further development.  Specifically, at the time of the March 2010 remand, the record included competent evidence demonstrating a current diagnosis of bilateral hearing loss.  Further, the Veteran had also submitted a lay statement and testimony concerning an inservice, bilateral ear injury occurring in approximately June 1969.  Moreover, the evidence of record included a lay statement purportedly from one of the Veteran's commanding officers wherein the Veteran's reported inservice, bilateral ear injury was corroborated.  As such, the Board found that the evidence of record indicated that the Veteran's current bilateral hearing loss may be associated with the reported inservice, bilateral ear injury.  The evidence of record did not, however, include a competent etiological opinion relating the Veteran's current bilateral hearing loss to his military service or any incident therein.  As there was insufficient evidence to make a decision on this claim, the Board found that a remand was warranted in order to afford the Veteran a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

In April 2010, the Veteran underwent a VA audiological examination.  The Veteran apparently reported an inservice, bilateral ear injury in "1979 or 1980" while serving in the National Guard.  After obtaining the Veteran's bilateral puretone thresholds, the examiner rendered a diagnosis of bilateral sensorineural hearing loss.  The examiner then opined:

The [V]eteran contends that the bilateral sensorineural hearing loss identified today results from an injury sustained at Fort Bragg in '1979 or 1980' while serving in the North Carolina Army National Guard.  Hearing loss during National Guard service is well documented.  Following comprehensive [claims]-file review, this examiner is unable to locate any nexus event that would attribute the hearing loss to a sustained injury while serving on active duty.  It is well documented that the [V]eteran experienced problems with wax occlusion and hearing loss was attributed to wax impaction.  The [V]eteran continued his service in the National Guard and retired from the Guard in 1988.  This examiner is unable to locate any documentation to support the conclusion that the hearing loss is attributable to military service.  Considering all available information, it is the opinion of this examiner that it is less likely as not that the hearing loss is attributable to noise exposure encountered during active military service.

The April 2010 VA examiner based the negative etiological opinion primarily, if not wholly, on the fact the Veteran's claims file did not include documentation of an inservice, bilateral ear injury.  During the pendency of this appeal, the Veteran consistently reported that his inservice, bilateral ear injury occurred during the first period of his National Guard service.  A May 2006 memorandum clearly indicated that the Veteran's service treatment records from this period of service were not available for review.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As discussed above and in the March 2010 remand, the evidence of record included the Veteran's report of an inservice, bilateral ear injury, which was corroborated by one of the Veteran's commanding officers.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006)(holding that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The record did not include evidence that contradicted or ran contrary to the Veteran's report of an inservice, bilateral ear injury and, thus, such report must be considered competent and credible evidence.  Consequently, the Board finds that the April 2010 VA examination is inadequate because the examiner failed to considered the lay evidence of record, including the statements and/or testimony provided by the Veteran and his commanding officer.

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain a supplemental opinion from the April 2010 VA examiner or afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is remanded for the following action:

1.  The RO must request the April 2010 VA examiner to provide a supplemental opinion as to whether the Veteran's current bilateral hearing loss is related to his military service, including, but not limited to the reported June 1969 bilateral ear injury.  For purposes of the examination, the examiner must assume that the June 1969 event occurred even though it is not documented in the Veteran's service treatment records or otherwise in his claims file.

If the examiner determines that the onset of the Veteran's current bilateral hearing loss occurred between his periods of military service, the examiner must provided the underlying rationale for this conclusion and further opine as to whether such bilateral hearing loss was aggravated beyond the natural progression of the disorder by the Veteran's second period of military service.  

If any requested opinion cannot be rendered without resort to speculation, the examiner must thoroughly explain why speculation is required.  A complete rationale for all opinions must be provided.  The report must be typed.

2.  If the April 2010 VA examiner is not available to provide the requested opinion, the RO must make arrangements to provide the Veteran with another examination to determine if his bilateral hearing loss was incurred in or due to his active duty service.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Thereafter, the examiner must provide an opinion as to whether the Veteran's bilateral hearing loss is related to his military service, including, but not limited to the reported June 1969 bilateral ear injury.  For purposes of the examination, the examiner must assume that the June 1969 event occurred even though it is not documented in the Veteran's service treatment records or otherwise in his claims file.

If the examiner determines that the onset of the Veteran's current bilateral hearing loss occurred between his periods of military service, the examiner must provided the underlying rationale for this conclusion and further opine as to whether such bilateral hearing loss was aggravated beyond the natural progression of the disorder by the Veteran's second period of military service.  

If any requested opinion cannot be rendered without resort to speculation, the examiner must thoroughly explain why speculation is required.  A complete rationale for all opinions must be provided.  The report must be typed.

3.  If a new VA examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this and the March 2010 remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  The RO must then re-adjudicate the claim on appeal and, thereafter, if benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

